Citation Nr: 1600730	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-25 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for a lung disorder. 

2.  Entitlement to a higher initial disability rating (or evaluation) for residuals of traumatic brain injury (TBI), to include posttraumatic headaches, in excess of 0 percent from October 31, 2011, and in excess of 30 percent from April 17, 2013. 

3.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) prior to May 6, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION
	
The Veteran, who is the appellant, served on active duty from May 1968 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from March 2012 and August 2012 rating decisions by the Department of Veterans Affairs VA Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The March 2012 rating decision granted service connection for residuals of TBI, initially assigning a noncompensable (0 percent rating) effective October 31, 2011.  The August 2012 rating decision denied service connection for a lung disorder.  A September 2013 rating decision assigned a 30 percent disability rating for the TBI disability from April 17, 2013, creating a "staged" initial rating.  Although a higher rating has been assigned for the TBI disability for part of the initial rating period from April 17, 2013, as reflected in the September 2013 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for the TBI disability for the entire initial rating period from October 31, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.



FINDINGS OF FACT

1. The Veteran has a current lung disability of recurring bronchitis, chronic obstructive pulmonary disease (COPD), and pneumonia.

2. The Veteran was exposed to mortar debris, dust, smoke, and gun powder during service.

3. The current recurring bronchitis, COPD, and pneumonia are directly related to in-service exposure to mortar debris, dust, smoke, and gun powder.

4. For the initial rating period from October 31, 2011 to April 17, 2013, the TBI symptomatology includes headaches/migraines, dizziness, blurry vision, and short term memory loss. 

5. For the initial rating period from October 31, 2011 to April 17, 2013, the migraine headaches more nearly approximate characteristic prostrating attacks averaging no more than one every two months over a period of several months.

6. For the initial rating period from October 31, 2011 to April 17, 2013, the TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "0" or a lower disability rating than that obtained when rated under a separate diagnostic code.

7. For the initial rating period from April 17, 2013, the TBI symptomatology includes headaches/migraines, dizziness, blurry vision, short term memory loss, sensitivity to light and sound, lightheadedness, and nausea. 

8. For the initial rating period from April 17, 2013, the TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have not resulted in a severity of "2" or higher so as to warrant a higher disability rating than that obtained when rated under a separate Diagnostic Code.

9. For the rating period from July 26, 2012 to May 6, 2015, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16 (2015) for eligibility for a TDIU.

10.  The Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities from July 26, 2012 to May 6, 2015.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for recurring bronchitis, COPD, and pneumonia are met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, and no higher, for TBI residuals, to include posttraumatic headaches, for the initial rating period from October 31, 2011 to April 17, 2013, were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8405-8100 (2015).

3. For the initial rating period from April 17, 2013, the criteria for an initial disability rating in excess of 30 percent for TBI residuals, to include posttraumatic headaches, have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8405-8100 (2015).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the rating period from July 26, 2012 to May 6, 2015.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appeal for a higher rating for the TBI residuals disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a March 2013 letter sent prior to the initial adjudication of the claim for a TDIU in September 2013, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, relevant VA examination reports, the February 2015 Board hearing transcript, and the Veteran's written statements in support of the current appeal.  

VA provided VA examinations in December 2011, November 2012, April 2013, May 2013, and May 2015 to help determine the severity of the TBI residuals disability, to include posttraumatic headaches.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's TBI residuals disability, including posttraumatic headaches, supported by clinical data.  Id.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23. The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lung Disorder

The Veteran contends that service connection is warranted because the currently-diagnosed lung disability is related to service.  Specifically, the Veteran asserted that the current lung disability was incurred in service when the Veteran was exposed to mortar debris, dust, smoke, and gun powder.  See, e.g., January 2013 Decision Review Officer (DRO) hearing transcript; February 2015 Board hearing transcript. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current lung disability.  Dr. D.H.'s March 2015 letter shows that the Veteran has recurring bronchitis, pneumonia, and COPD.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained an in-service injury to the lungs during combat.  The evidence shows that the Veteran engaged in combat with the enemy during service.  The 
DD Forms 214 and 215 show that the Veteran received the Purple Heart Medal, as well as the Combat Infantryman Badge for service in Vietnam.  Dr. D.H indicated that the Veteran's lung function was compromised in service as a result of a mortar blast that produced dust, debris, and intense heat, as well as exposure to heavy weapons fire.  See February 2015 letter by Dr. D.H.  While service treatment records do not show complaints, treatment, or diagnosis pertaining to the lung, the Veteran has credibly reported that he sustained an "injury" to the lungs during service as a result of mortar debris, dust, smoke, and gun powder.  Such report of lung "injury" is consistent with the circumstances, conditions, or hardships of the Veteran's service, notwithstanding the lack of official record of such incurrence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For this reason, the in-service injury presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable in this case to demonstrate a lung "injury" during service.

The Board finds that the evidence is in relative equipoise on the question of whether the current lung disability is directly related to in-service exposure to mortar debris, dust, smoke, and gun powder.  The Board finds that the Veteran's assertions as outlined above regarding exposure during service are credible because they are consistent with the Veteran's circumstances of service and consistent with prior statements given by the Veteran.  

Evidence weighing in favor of this finding includes the February 2013 and February 2015 letters by Dr. D.H. indicating that he has been treating the Veteran since the early 1970s and that it is at least as likely as not that current lung disability is related to service.  Dr. D.H. reasoned that the persistent exposure to heavy weapons fire as well as dust, debris, and intense heat from a mortar blast combined to compromise lung function.  Dr. D.H. also explained that while the Veteran started smoking in service and quit smoking in the 1990s, the respiratory symptoms preceded the long use of tobacco.  Dr. D.H. stated that the Veteran was exposed to multiple toxic agents that have a known history of causing lung damage, and that research indicates that tobacco will exacerbate and multiply the effects of these carcinogens but that lung damage would have been dramatically less had the Veteran not been exposed to the underlying agents in Vietnam.  Dr. D.H. further explained that the Veteran's lung disease progression has been far more rapid than could be expected with smoking alone, and that the Veteran has continued to worsen despite being off cigarettes and otherwise being under excellent treatment for COPD. Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the current lung disability (recurring bronchitis, COPD, and pneumonia) is directly related to in-service exposure to mortar debris, dust, smoke, and gun powder.  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for recurring bronchitis, COPD, and pneumonia is warranted as directly related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of service connection are rendered moot.  

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the TBI residuals disability, and finds that the severity of the TBI residuals disability on appeal has changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Rating Analysis for TBI with Headaches

The Veteran submitted a claim for service connection for residuals of a TBI on October 31, 2011.  See October 2011 VA 21-4138.  The RO granted service connection for TBI with posttraumatic headaches in a March 2012 rating decision, which assigned a noncompensable (0 percent) percent disability rating, effective October 31, 2011.  In a May 2012 notice of disagreement to the initial rating assigned for TBI, the Veteran asserted that an initial rating in excess of 0 percent was warranted based on TBI symptoms of constant head pain, which would seem to indicate some degree of impairment of activities of daily living.  See May 2012 VA Form 21-4138.

During the appeal of initial rating for TBI, a September 2013 rating decision assigned a 30 percent disability rating for the TBI disability from April 17, 2013, creating a "staged" initial rating.  As such, the Veteran is in receipt of a noncompensable (0 percent) rating for the initial disability rating period from October 31, 2011 to April 17, 2013, and 30 percent from April 17, 2013 under Diagnostic Code (DC) 8045-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  The 30 percent disability rating assigned from April 17, 2013 is based on characteristic prostrating attacks occurring on an average of once per month over a period of several months.  See September 2013 rating decision. 

Under DC 8100, which provides disability rating for migraine headaches, a 10 percent disability rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months (a noncompensable rating is assigned with less frequent headaches).  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  
38 C.F.R. § 4.124a.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent completely prostrating and prolonged attacks productive of severe economic incapability.

Under DC 8045, which provides disability rating for residuals of TBI, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. 
 § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate diagnostic code.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100 percent rating if "total" is the level of evaluation for one or more facets. If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  Id. 

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.  Id.

From October 31, 2011 to April 17, 2013

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 31, 2011 to April 17, 2013, the TBI residual of migraine headaches manifested symptoms and impairment that more nearly approximated prostrating attacks averaging one in two months to warrant a 10 percent rating under DC 8100.  38 C.F.R. § 4.124a.  

During the December 2011 VA examination, the Veteran reported daily headaches with no other symptoms such as nausea, vomiting, sensitivity to light, or sensitivity to sound.  The Veteran also denied prostrating headaches and the December 2011 VA examiner characterized the headaches as relentless but not incapacitating.  During the January 2013 Decision Review Officer (DRO) hearing, the Veteran reported one to two headaches per week, which lasted all day at times but usually lasted an hour and half to 10 hours.  The Veteran also reported some fuzzy vision with headaches, as well as dizziness, if he gets up quickly from a seated position, but denied that the pain from headaches radiated to the upper extremities.  While the record reflects that the Veteran did not have characteristic prostrating attacks averaging one in 2 months during this period, the Board is resolving reasonable doubt in the Veteran's favor in finding that the disability picture more nearly approximated the criteria for a 10 percent rating under DC 8100 for the initial rating period from October 31, 2011 to April 17, 2013 in light of the frequency and duration of the headaches as described by the Veteran during this period, as well as the reports of fuzzy vision and dizziness.  See 38 C.F.R. § 4.21 (2015) (it is not expected that all cases will show all the findings specified in the rating criteria). 

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 31, 2011 to April 17, 2013, the TBI residual of migraine headaches did not more nearly approximate characteristic prostrating attacks occurring on average once per month so as to warrant a higher rating of 30 percent under DC 8100.  Id.  As stated above, the December 2011 VA examination report shows that the Veteran denied having prostrating headaches and the December 2011 VA examiner characterized the headaches as relentless but not incapacitating.  A July 2012 Mercy Medical Center treatment record shows that the Veteran denied experiencing any headaches or dizziness.  While the Veteran reported during the January 2013 DRO hearing that he experienced one to two headaches per week, which lasted all day at times but usually lasted an hour and half to 10 hours, the Veteran did not indicate that the headaches were severe enough to be prostrating.  To the extent that the Veteran reported during the February 2015 Board hearing that he had hypersensitivity to smells, sounds, and lights for the entire appeal period, the Board finds that these assertions are not credible because they are contradicted and outweighed by the more contemporaneous specific denials of the same symptoms during the December 2011 VA examination.  Based on the foregoing, a higher rating of 30 percent is not warranted under DC 8100 for the initial rating period from October 31, 2011 to April 17, 2013.  38 C.F.R. § 4.124a

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 31, 2011 to April 17, 2013, a higher or separate rating is not warranted for TBI residuals under DC 8045.  During this period, the Veteran asserted that residuals of TBI included short term memory loss, lack of concentration at times, blurry vision, and ringing in the ears.  See July 2011 VA Form 21-4138.  As stated above, the symptom of blurry vision has already been considered in the grant of a 10 percent rating under DC 8100.  The record reflects that, during this period, the Veteran was in receipt of a 50 percent rating for PTSD, which contemplates short term memory loss and periodic lack of concentration.  As to the symptom of ringing in the ears, the Veteran is already in receipt of 10 percent rating for tinnitus.  Accordingly, the use of these same symptoms (short term memory loss, lack of concentration at times, blurry vision, and ringing in the ears) to grant a higher or separate rating under DC 8045 constitutes impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a; Esteban, 6 Vet. App. at 261-62.  

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the December 2011 and November 2012 VA TBI examinations.  The first facet is memory, attention, concentration and executive functions.  As discussed previously, the Veteran's memory problems have been considered under the PTSD rating.  Nonetheless, the Board has considered whether the Veteran would be entitled to a higher disability rating for memory loss under DC 8045.  While the December 2011 VA examiner noted objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, the VA examiner explained that the test scores upon which this finding was made were very inconsistent to raise serious concern about the reliability of this finding because the scores indicated exaggeration of symptoms, whether purposeful or unintentional.  Moreover, the November 2012 VA examiner assessed no of impairment of memory, attention, concentration, or executive functions. Accordingly, the December 2011 VA examiner's finding of objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment  cannot form the basis for a higher rating for TBI residuals.  As such, it is more favorable for the Veteran to have his short term memory loss problems considered with the 50 percent PTSD rating during this period.

The December 2011 and November 2012 VA examiners opined that the Veteran's judgment was normal.  Therefore, a level of severity of "0" is assigned for the judgment facet.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The December 2011 and November 2012 VA examiners opined that the Veteran's social interaction was routinely appropriate.  Therefore, a level of severity of "0" is assigned for the social interaction facet.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of social interaction that is occasionally inappropriate.  To the extent that the Veteran had any social impairment, such social impairment was considered under the 50 percent rating for PTSD, which is more favorable to the Veteran. 

The December 2011 and November 2012 VA examiners opined that the Veteran was always oriented to person, time, place, and situation.  Therefore, a level of severity of "0" is assigned for the orientation facet.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.

The December 2011 and November 2012 VA examiners opined that the Veteran's motor activity was normal.  Therefore, a level of severity of "0" is assigned for the motor activity facet.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities).

The December 2011 and November 2012 VA examiners opined that the Veteran's visual spatial orientation was normal.  Therefore, a level of severity of "0" is assigned for the visual spatial orientation facet.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS.

The December 2011 and November 2012 VA examiners noted that the Veteran had subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Therefore, a level of severity of "1" is assigned for the subjective symptoms facet.  The subjective symptoms reported during the December 2011 VA examination were headaches and memory loss.  As explained above, the headaches were considered in the grant of the 10 percent rating under DC 8100, and memory loss has been considered under the PTSD rating, which is more favorable to the Veteran.  Therefore, a separate rating based on these symptoms constitutes impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a; Esteban at 261-62.  

The December 2011 and November 2012 VA examiners opined that the TBI had no neurobehavioral effects.  Therefore, a level of severity of "0" is assigned for the neurobehavioral effects facet.  A higher level of severity of "1" is not warranted unless an examiner finds one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  To the extent the Veteran had any symptoms resembling neurobehavioral effects, such symptoms were considered under the PTSD rating, which is more favorable to the Veteran in this case.  A separate rating based on these symptoms constitutes impermissible pyramiding.  See id.    

The December 2011 and November 2012 VA examiners opined that the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Therefore, a level of severity of "0" is assigned for the communication facet.  higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas.

Finally, the December 2011 and November 2012 VA examiners opined that the Veteran's consciousness was normal.  Therefore, for the initial rating period from October 31, 2011 to April 17, 2013, the evidence did not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Accordingly, the Veteran does not meet a total disability rating based on his state of consciousness for the initial rating period from October 31, 2011 to April 17, 2013.

For the initial rating period from October 31, 2011 to April 17, 2013, the TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table resulted in a severity of "0" or a lower disability rating than that obtained when rated under a separate diagnostic code.  As such, the preponderance of the evidence is against an initial disability rating in excess of 10 percent for TBI residuals under DC 8045.  
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, DCs 8045, 8100.

From April 17, 2013

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from April 17, 2013, the TBI residual of migraine headaches has not more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic incapability so as to warrant a higher rating of 50 percent under DC 8100.  See 38 C.F.R. § 4.124a.  The April 2013 VA examination report shows that the Veteran reported headaches that occurred one to two times per week, which typically lasted a day but at times lasted two to three days.  The Veteran also reported that he experienced an incapacitating or prostrating headache at least two times per month.  The Veteran asserted that the headaches were sometimes accompanied by photophobia, some lightheadedness, and nausea, but no vomiting.  The May 2013 VA examination report shows that the Veteran reported that he had headaches two to three times per week, which were mild in nature, and lasted a couple of hours.  The Veteran also reported that he gets severe prostrating headaches one to two times per week, during which he has to lie in bed in a quiet dark room.  The Veteran asserted that the headaches were sometimes accompanied by sensitivity to light.  During the May 2015 VA examination, the Veteran described headaches that occurred one to two times per week that can last hours in duration.  He also reported that he experienced incapacitating headaches on a weekly basis.  The Veteran asserted that the headaches are sometimes accompanied by sensitivity to light and sound. 

VA treatment records dated in March 2014, July 2014, and January 2015 show that the Veteran denied having headaches or dizziness.  Another January 2015 VA treatment record shows that the Veteran reported headaches and occasional dizziness.  The April 2013 and May 2013 VA examiners opined that the Veteran did not have very frequent prostrating and prolonged attacks of headache pain.  The May 2015 VA examiner opined that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

While the Veteran reported during the February 2015 Board hearing that he has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability, these assertions are contradicted and outweighed by the Veteran's report of symptoms, as well as the clinical findings, at the April 2013, May 2013, and May 2015 VA examinations.  Notably, the May 2015 VA examination report, which took place after the February 2015 Board hearing, demonstrates that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  To the extent that headaches were accompanied by sensitivity to light and sound, dizziness, photophobia, some lightheadedness, or nausea, these symptoms have been considered in the assignment of the a 30 percent rating for this period under DC 8100.   

Based on the foregoing, because the lay and medical evidence during this period demonstrates that the TBI residual of migraine headaches did not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic incapability, a higher rating of 50 percent is not warranted under DC 8100 for the initial rating period from April 17, 2013.  38 C.F.R. § 4.124a.  

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from April 17, 2013, a higher or separate rating is not warranted for TBI residuals under DC 8045.  As stated above, to the extent that the Veteran had short term memory loss, lack of concentration at times, blurry vision, and ringing in the ears during this period, these symptoms have been considered in the assignment of the 30 percent rating under DC 8100 or the separate ratings assigned for PTSD and tinnitus, which are not on appeal.  Accordingly, the use of these same symptoms to grant a higher or separate rating under DC 8045 constitutes impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a; Esteban at 261-62.  

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the May 2015 VA examiner opined that the Veteran has no TBI residuals other than headaches, which have already been considered and rated under DC 8100.  A September 2013 VA treatment record shows that the Veteran was oriented to all spheres and the VA clinician assessed that cranial nerves were grossly intact.  In March 2014 and July 2014, VA clinicians noted that the Veteran was alert and oriented, that the Veteran had no motor or sensory deficits, and that cranial nerves were grossly intact.  A May 2014 VA treatment record shows that the Veteran denied any neurological residuals of TBI other than headaches and tinnitus.  A January 2015 VA clinician assessed that the cranial nerves were grossly intact.  

Based on the foregoing, for the initial rating period from April 17, 2013, the TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table has not resulted in a severity of "2," or higher so as to warrant a higher disability rating than that obtained when rated under a separate diagnostic code.  As such, the preponderance of the evidence is against an initial disability rating in excess of 30 percent for TBI residuals under DC 8045 for the initial rating period from April 17, 2013.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, DCs 8045-8100.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the TBI residuals disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun analysis, the Board finds that the symptomatology and impairment caused by the Veteran's TBI residuals disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (2015) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  DC 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  For the initial rating period from October 31, 2011 to April 17, 2013, the TBI residual of migraine headaches manifested symptoms and impairment that more nearly approximated prostrating attacks averaging one in 2 months.  For the initial rating period from April 17, 2013, the TBI residual of headaches has manifested an average of at least one characteristic prostrating attack per month.  To the extent that headaches were accompanied by sensitivity to light and sound, dizziness, photophobia, some lightheadedness, or nausea, these symptoms have been considered in the ratings assigned under DC 8100.  Based on this foregoing, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

Further, the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table under DC 8045 contemplates a wide range of symptomatology not covered by other codes including symptoms related to memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness.  38 C.F.R. § 4.124a.  As stated above, to the extent that the Veteran had short term memory loss, lack of concentration at times, blurry vision, and ringing in the ears during this period, these symptoms have been considered in the assignment of the ratings under DC 8100 or under the separate ratings assigned for PTSD and tinnitus.  Accordingly, the use of these same symptoms to grant a higher or separate rating under DC 8045 constitutes impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a; Esteban at 261-62.  As such, comparing the Veteran's TBI residuals to the various diagnostic codes, for each residual the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Id.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 
multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for bilateral hearing loss, diabetes mellitus type 2 with erectile dysfunction, TBI, PTSD, hypertension, tinnitus, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, and recurring bronchitis, COPD, and pneumonia.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected TBI residuals disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Prior to May 6, 2015

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd, 13 Vet. App. 449; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  Alternatively, entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice, 22 Vet. App. 447.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2015).

The RO granted a TDIU effective May 6, 2015 on the basis that this is the date that the Veteran's combined rating was reduced from 100 percent to 90 percent.  See May 2015 rating decision.  However, as stated above, entitlement to a TDIU is potentially an element of all rating issues.  See Rice, 22 Vet. App. 447.  Because a TDIU is an element of the TBI initial rating claim under Rice, the Board will consider whether a TDIU is warranted for the rating period prior to May 6, 2015. 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has been unable to maintain substantially gainful employment as a result of the service-connected disabilities for the rating period from July 26, 2012 to May 6, 2015.  

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from July 26, 2012 to May 6, 2015.  The Veteran's combined rating has been 80 percent or more with one disability rated at 40 percent or more (PTSD was rated 50 percent disabling from March 4, 2005 to May 6, 2015, and diabetes has been rated 40 percent disabling from January 30, 2015).  38 C.F.R. § 4.16(a).  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the rating period from July 26, 2012 to May 6, 2015, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, the Board finds that, for the rating period from July 26, 2012 to May 6, 2015, the evidence is in relative equipoise that the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  The Board finds that the service-connected disabilities preclude the type of employment for which the Veteran is trained and for which he has experience.  Until July 27, 2012, the Veteran was performing manual-type labor for Michael Foods, such as pulling waste material from chicken houses and other similar work.  

Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he has been unemployable since July 26, 2012.  During the February 2015 Board hearing, the Veteran stated he started receiving short term and then long term SSA disability benefits on July 27, 2012 as a result of recurring pneumonia.  The record reflects that SSA found the Veteran disabled as of July 28, 2012 due to COPD.  See October 2012 SSA Disability Determination and Transmittal.  In September 2012, K.O., P.A.C., opined that the Veteran is unable to work at his regular occupation due to pneumonia and COPD because of limitations with lifting and prolonged standing and walking.  K.O., P.A.C., explained that the Veteran could not perform any activities without use of supplemental oxygen.  In October 2012, Dr. D.H. opined that the Veteran is unable to work at his regular occupation due to COPD and pneumonia because the Veteran was unable to walk any distance, required oxygen, and was unable to tolerate dust.  Dr. D.H. further opined that the Veteran is disabled and unlikely to improve.  In this decision, the Board has granted service connection for recurring bronchitis, COPD, and pneumonia.  The May 2015 VA examiner opined that when considering the Veteran's service-connected disabilities as a whole, and particularly diabetes and complications thereof and incapacitating headaches, this Veteran would at least as likely as not precluded from following or maintaining substantially gainful employment of any activity level due to or the result of the service-connected.

Evidence weighing against a finding of unemployability includes the May 2013 VA examiner's opinion that the Veteran's service-connected PTSD does not, in and of itself, render him unable to secure and maintain substantially gainful employment.  The May 2013 VA examiner explained that the PTSD symptoms impact his abilities to work in highly social environments that involve extensive contact with people.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that, given the Veteran's functional limitations with respect to lifting, prolonged standing and walking, and tolerating dust, the service-connected disabilities prevent the Veteran from performing the type of employment for which he is trained, which is mainly manual labor.  The test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the rating period from July 26, 2012 to May 6, 2015.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that a TDIU is not warranted prior to July 26, 2012.  The Veteran has not asserted that he was unemployable for the period prior to July 26, 2012.  The evidence, including the Veteran's statements, indicates that the Veteran was working full time until July 26, 2012.  See, e.g., January 2013 VA Form 21-8940.  To the extent that the Veteran had any difficulties while working full time prior to July 26, 2012, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran was already being compensated for any difficulties at work resulting from the service-connected 

disabilities for the rating period prior to July 26, 2012.  Based on the foregoing, the Board finds that the Veteran was not unemployable due to the service-connected disabilities prior to July 26, 2012; therefore, a TDIU is not warranted for the rating period prior to July 26, 2012.


ORDER

Service connection for recurring bronchitis, COPD, and pneumonia is granted.

An initial disability rating of 10 percent, and no higher, for residuals of TBI including migraine headaches, for the initial rating period from October 31, 2011 to April 17, 2013, is granted; an initial disability rating in excess of 30 percent, for the initial rating period from April 17, 2013, is denied.

A TDIU for the rating period from July 26, 2012 to May 6, 2015 is granted. 



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


